—Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered on or about August 9, 1993, which denied plaintiffs motion for partial vacatur of the parties’ divorce decree, treated the application as one for support, and referred the matter to the Family Court, unanimously affirmed, without costs.
As plaintiff had obtained a divorce judgment on default in 1986 while represented by counsel and had not sought equit*282able distribution, and as she had accepted defendant’s voluntary support payments and presented only unsupported allegations of coercion, the court properly determined there was no evidence of fraud or collusion to warrant vacatur of the divorce judgment (compare, e.g., Benitez v Benitez, 179 AD2d 445). Concur — Rosenberger, J. P., Asch, Rubin, Williams and Tom, JJ.